Case 1:21-md-02989-CMA Document 283 Entered on FLSD Docket 05/04/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to: Case No. 21-21448-cv

                                                 ORDER

            On February 12, 2021, pro se Plaintiffs, Petro Siruk and Marina Siruk, filed a Class Action

   Complaint [ECF No. 1] in the District of Minnesota, asserting breach of contract, breach of the

   implied covenant of good faith and fair dealing, breach of fiduciary duty, and negligence claims

   against Defendants, Robinhood Financial LLC, Robinhood Securities LLC, and Robinhood

   Markets, Inc. (See generally id.). Plaintiffs applied to file their suit in forma pauperis. (See

   Motion [to] Proceed Without Prepaying Fees or Cost[s] [ECF No. 2]).

            Under 28 U.S.C. section 1915(e), courts are permitted to dismiss a suit filed in forma

   pauperis “at any time if the court determines that . . . (B) the action or appeal (i) is frivolous or

   malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

   against a defendant who is immune from such relief.” Id. § 1915(e)(2) (alteration added). On

   March 31, 2021, Magistrate Judge Schultz issued a Report and Recommendation [ECF No. 3],

   recommending the Class Action Complaint be dismissed in accordance with the screening

   provisions of section 1915(e) for frivolity. (See generally Report). On April 15, 2021, Plaintiffs

   filed Objections [ECF No. 10] to the Report, and Defendants filed a Response [ECF No. 9] on

   April 29, 2021.

            In his analysis, Judge Schultz recommended Plaintiffs’ case “be dismissed without
Case 1:21-md-02989-CMA Document 283 Entered on FLSD Docket 05/04/2021 Page 2 of 4

                                                       CASE NO. 21-2989-MDL-ALTONAGA/Torres
                                                             CASE NO. 21-21448-CV-ALTONAGA

   prejudice under the first-to-file rule.” (Report 2). 1 He determined the first-to-file rule applied

   because (1) Plaintiffs’ action was not the first filed because Plaintiffs filed their Class Action

   Complaint less than two weeks after Nelson v. Robinhood Financial LLC, et al., No. 21-cv-0777

   (S.D.N.Y.), a “nearly identical putative class action”; (2) the defendants in both actions are

   identical and the putative class definition in the Nelson litigation suggests Plaintiffs’ interests

   would be adequately protected and represented if the Nelson class is certified; and (3) the subject

   matter of the suits are “nearly identical because [Plaintiffs] essentially cop[ied]-and-pasted the

   original complaint that was filed in the Nelson litigation.” (Report 4–5 (alterations added)).

           Noting Plaintiffs will have ample opportunity to participate in the Nelson litigation if a

   class is certified and would likely not face a statute-of-limitations problem if the class is not

   certified, Judge Schultz recommended dismissal, rather than a stay or transfer, “given [Plaintiffs’]

   recent litigation history.” (Id. 5 (alteration added)). Judge Schultz observed “[t]his is the tenth

   case [Plaintiffs] have filed in less than a year[]” — all but one of the previous nine failed to survive

   section 1915(e) review. (Id. 5–6 (alterations added)). Judge Schultz therefore recommended

   dismissal without prejudice in order to “caution[] [Plaintiffs] that frivolous class action litigation

   will not be tolerated, without permanently hindering their ability to pursue legal recourse for any

   harm they may have suffered based on the Robinhood [D]efendants[’] conduct.” (Id. 6 (alterations

   added)). Judge Schultz further recommended Plaintiffs’ in forma pauperis applicated be denied

   as moot. (See id. 7).

           When a magistrate judge’s “disposition” has been properly objected to, district courts must

   review the disposition de novo. FED. R. CIV. P. 72(b)(3). A proper objection “identifie[s] specific




   1
    The Court relies on the pagination generated by the Case Management/Electronic Case Files system,
   which appears as a header on all filings.
                                                      2
Case 1:21-md-02989-CMA Document 283 Entered on FLSD Docket 05/04/2021 Page 3 of 4

                                                       CASE NO. 21-2989-MDL-ALTONAGA/Torres
                                                             CASE NO. 21-21448-CV-ALTONAGA

   findings set forth in the R&R and articulate[s] a legal ground for objection.” Leatherwood v.

   Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations added).                Although

   Plaintiffs object to “the entire [R]eport and [R]ecommendation[,]” (Objs. (alterations added)), the

   Court concludes their objections are improper.

           Plaintiffs baldly assert they are “legally entitled to a relief against said [D]efendants” and

   “Defendants breached certain terms of the legal contract, therefore above-named [D]efendants are

   legally inde[b]ted to above-named [P]laintiffs.” (Id. (alterations added)). Such conclusory

   “objections” are improper because Plaintiffs fail to identify any specific findings in Judge

   Schultz’s Report and do not articulate any legal grounds for objection. For example, Plaintiffs do

   not specifically object to the Report’s conclusions that their Complaint was not the first-filed; the

   parties and subject matter are substantially the same as the parties and subject matter in the Nelson

   litigation; their interests will be adequately protected in the Nelson litigation; and they are “prolific

   filers[,]” having filed at least ten cases in less than a year. (Report 4–6 (alteration added)).

   Plaintiffs do not rebut or even address these findings, nor do they set forth any legal argument why

   the Report is incorrect that the first-to-file rule applies. Likewise, Plaintiffs fail to state any legal

   grounds to support their assertion that dismissal is not warranted.

           Upon review, the Court agrees dismissal is appropriate. Plaintiffs’ argument they are

   “legally entitled to a relief against said [D]efendants” because “Defendants breached certain terms

   of the legal contract” presents no basis to deviate from this conclusion. (Objs. (alteration added)).

   As Judge Schultz noted, Plaintiffs will have “ample opportunity to participate in the Nelson

   litigation if the class is certified” and their interests will be “adequately represent[ed]” in this

   multidistrict litigation. (Report 5 (alteration added); see also Resp. 6). Moreover, although

   Plaintiffs style their suit as a class action, pro se litigants like Plaintiffs cannot represent a class.


                                                      3
Case 1:21-md-02989-CMA Document 283 Entered on FLSD Docket 05/04/2021 Page 4 of 4

                                                     CASE NO. 21-2989-MDL-ALTONAGA/Torres
                                                           CASE NO. 21-21448-CV-ALTONAGA

   (See Resp. 6–7); Class v. U.S. Bank Nat’l Ass’n, 734 F. App’x 634, 636 (11th Cir. 2018) (“The

   right to appear pro se . . . is limited to parties conducting their own cases, and does not extend to

   non-attorney parties representing the interests of others.” (alteration added; quotation marks and

   citations omitted)).

          In sum, the undersigned fully agrees with the analysis and recommendations in Judge

   Schultz’s Report. Accordingly, it is ORDERED AND ADJUDGED that:

          1. The Report and Recommendation [ECF No. 3] is ADOPTED.

          2. Plaintiffs’ Class Action Complaint [ECF No. 1] is DISMISSED without prejudice.

          3. The Clerk of the Court is directed to CLOSE this case.

          DONE AND ORDERED in Miami, Florida, this 3rd day of May, 2021.



                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

   cc:    counsel of record
          Pro Se Plaintiffs




                                                    4
